—Judgment unanimously affirmed. Memorandum: County Court properly acted within its discretion when it permitted the People to amend their bill of particulars and granted defendant an adjournment (see, People v Parker, 186 AD2d 157, lv denied 80 NY2d 1029). There is sufficient evidence in the record of the Huntley hearing to support the court’s finding that defendant did not invoke his right to counsel prior to giving a statement to police. The court properly precluded defendant from introducing evidence concerning his reputation for truth and veracity, because that evidence did not relate to a trait involved in the charges of rape, sodomy, sexual abuse or endangering the welfare of a child (see, People v Sulkey, 195 AD2d 1026, 1028, *979lv denied 82 NY2d 759). The sentence imposed is neither harsh nor excessive.
We have reviewed defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Oneida County Court, Buckley, J.—Sodomy, 1st Degree.) Present—Denman, P„ J., Green, Balio, Wesley and Callahan, JJ.